UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5719 Dreyfus Stock Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/10 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Stock Index Fund March 31, 2010 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary10.0% Abercrombie & Fitch, Cl. A 15,215 694,413 Amazon.com 57,554 a 7,811,804 Apollo Group, Cl. A 21,631 a 1,325,764 AutoNation 15,513 a,b 280,475 AutoZone 5,074 a,b 878,259 Bed Bath & Beyond 44,299 a 1,938,524 Best Buy 57,590 2,449,879 Big Lots 14,280 a,b 520,078 Carnival 74,280 2,888,006 CBS, Cl. B 114,521 1,596,423 Coach 53,785 b 2,125,583 Comcast, Cl. A 477,880 8,993,702 D.R. Horton 48,060 b 605,556 Darden Restaurants 24,543 1,093,145 DeVry 10,788 b 703,378 DIRECTV, Cl. A 157,531 a 5,326,123 Discovery Communications, Cl. A 47,704 a 1,611,918 Eastman Kodak 50,776 a,b 293,993 Expedia 36,509 911,265 Family Dollar Stores 24,365 b 892,003 Ford Motor 566,024 a,b 7,114,922 Fortune Brands 26,134 1,267,760 GameStop, Cl. A 28,522 a,b 624,917 Gannett 39,764 b 656,901 Gap 80,266 1,854,947 Genuine Parts 26,890 1,135,834 Goodyear Tire & Rubber 42,063 a 531,676 H & R Block 56,525 1,006,145 Harley-Davidson 39,562 b 1,110,505 Harman International Industries 10,113 a 473,086 Hasbro 20,724 793,315 Home Depot 286,539 9,269,537 International Game Technology 51,410 948,514 Interpublic Group of Cos. 83,026 a 690,776 J.C. Penney 38,561 1,240,507 Johnson Controls 110,805 3,655,457 Kohl's 51,831 a 2,839,302 Leggett & Platt 25,743 b 557,078 Lennar, Cl. A 24,473 421,180 Limited Brands 46,327 b 1,140,571 Lowe's 248,063 6,013,047 Macy's 71,025 1,546,214 Marriott International, Cl. A 42,558 b 1,341,428 Mattel 60,981 1,386,708 McDonald's 181,180 12,088,330 McGraw-Hill 53,181 1,895,903 Meredith 6,349 218,469 New York Times, Cl. A 20,284 a,b 225,761 Newell Rubbermaid 48,350 734,920 News, Cl. A 381,814 5,501,940 NIKE, Cl. B 66,007 4,851,514 Nordstrom 27,827 1,136,733 O'Reilly Automotive 23,664 a,b 987,025 Office Depot 48,032 a 383,295 Omnicom Group 52,620 2,042,182 Polo Ralph Lauren 9,943 845,553 Priceline.com 7,180 a 1,830,900 Pulte Group 52,887 a,b 594,979 RadioShack 21,181 479,326 Ross Stores 19,986 b 1,068,651 Scripps Networks Interactive, Cl. A 15,716 697,005 Sears Holdings 8,211 a,b 890,319 Sherwin-Williams 16,094 b 1,089,242 Stanley Black and Decker 26,987 1,549,327 Staples 122,013 2,853,884 Starbucks 124,945 3,032,415 Starwood Hotels & Resorts Worldwide 31,552 b 1,471,585 Target 126,751 6,667,103 Tiffany & Co. 21,668 1,029,013 Time Warner 193,805 6,060,282 Time Warner Cable 59,741 3,184,793 TJX 70,743 b 3,007,992 Urban Outfitters 21,586 a 820,916 VF 15,145 1,213,872 Viacom, Cl. B 102,933 a 3,538,837 Walt Disney 324,300 11,321,313 Washington Post, Cl. B 1,036 460,170 Whirlpool 12,539 b 1,094,028 Wyndham Worldwide 30,978 797,064 Wynn Resorts 10,613 804,784 Yum! Brands 79,109 3,032,248 Consumer Staples11.2% Altria Group 349,133 7,164,209 Archer-Daniels-Midland 108,932 3,148,135 Avon Products 72,372 b 2,451,240 Brown-Forman, Cl. B 17,043 1,013,206 Campbell Soup 32,499 b 1,148,840 Clorox 24,076 1,544,235 Coca-Cola 388,189 21,350,395 Coca-Cola Enterprises 55,293 1,529,404 Colgate-Palmolive 83,156 7,089,881 ConAgra Foods 74,700 1,872,729 Constellation Brands, Cl. A 33,752 a 554,883 Costco Wholesale 73,835 4,408,688 CVS Caremark 234,288 8,565,569 Dean Foods 30,709 a,b 481,824 Dr. Pepper Snapple Group 42,862 1,507,457 Estee Lauder, Cl. A 20,021 b 1,298,762 General Mills 55,227 3,909,519 H.J. Heinz 53,225 2,427,592 Hershey 28,964 b 1,239,949 Hormel Foods 12,217 513,236 J.M. Smucker 20,580 1,240,151 Kellogg 42,854 2,289,689 Kimberly-Clark 70,375 4,425,180 Kraft Foods, Cl. A 291,887 8,826,663 Kroger 110,397 2,391,199 Lorillard 26,114 1,964,817 McCormick & Co. 22,471 b 861,988 Mead Johnson Nutrition 32,299 1,680,517 Molson Coors Brewing, Cl. B 26,285 1,105,547 PepsiCo 274,899 18,187,318 Philip Morris International 316,889 16,528,930 Procter & Gamble 489,157 30,948,963 Reynolds American 28,537 b 1,540,427 Safeway 65,614 b 1,631,164 Sara Lee 117,495 1,636,705 SUPERVALU 37,123 619,212 SYSCO 100,186 2,955,487 Tyson Foods, Cl. A 52,250 1,000,588 Wal-Mart Stores 359,748 20,001,989 Walgreen 166,636 6,180,529 Whole Foods Market 24,498 a 885,603 Energy10.8% Anadarko Petroleum 83,326 6,068,633 Apache 56,636 5,748,554 Baker Hughes 52,507 b 2,459,428 BJ Services 49,523 1,059,792 Cabot Oil & Gas 18,062 664,682 Cameron International 37,807 a 1,620,408 Chesapeake Energy 109,638 b 2,591,842 Chevron 338,044 25,633,876 ConocoPhillips 249,985 12,791,732 Consol Energy 36,976 1,577,396 Denbury Resources 66,615 a 1,123,795 Devon Energy 74,821 4,820,717 Diamond Offshore Drilling 11,728 b 1,041,564 El Paso 118,317 1,282,556 EOG Resources 42,758 3,973,928 Exxon Mobil 795,114 53,256,736 FMC Technologies 20,651 a,b 1,334,674 Halliburton 153,105 4,613,054 Helmerich & Payne 17,780 b 677,062 Hess 49,266 3,081,588 Marathon Oil 120,143 3,801,324 Massey Energy 14,764 772,010 Murphy Oil 32,303 1,815,106 Nabors Industries 48,837 a 958,670 National Oilwell Varco 70,946 2,878,989 Noble Energy 29,360 2,143,280 Occidental Petroleum 136,753 11,561,099 Peabody Energy 45,284 2,069,479 Pioneer Natural Resources 19,480 b 1,097,114 Range Resources 27,042 b 1,267,459 Rowan 19,747 a,b 574,835 Schlumberger 201,489 12,786,492 Smith International 41,605 1,781,526 Southwestern Energy 58,395 a 2,377,844 Spectra Energy 109,403 2,464,850 Sunoco 20,370 605,193 Tesoro 24,029 b 334,003 Valero Energy 95,162 1,874,691 Williams 98,317 2,271,123 XTO Energy 97,774 4,612,977 Financial16.3% Aflac 79,339 4,307,314 Allstate 90,968 2,939,176 American Express 200,361 8,266,895 American International Group 23,460 a,b 800,924 Ameriprise Financial 43,127 1,956,241 AON 44,988 1,921,437 Apartment Investment & Management, Cl. A 19,445 b,c 357,982 Assurant 20,754 713,522 AvalonBay Communities 13,871 c 1,197,761 Bank of America 1,688,164 30,133,727 Bank of New York Mellon 202,886 6,265,120 BB & T 115,613 b 3,744,705 Berkshire Hathaway, Cl. B 278,448 a,b 22,629,469 Boston Properties 23,848 b,c 1,799,093 Capital One Financial 75,905 3,143,226 CB Richard Ellis Group, Cl. A 37,995 a 602,221 Charles Schwab 160,591 3,001,446 Chubb 55,431 2,874,097 Cincinnati Financial 28,291 b 817,610 Citigroup 3,304,274 a 13,382,310 CME Group 11,272 3,563,192 Comerica 26,265 999,121 Discover Financial Services 91,700 1,366,330 E*TRADE FINANCIAL 254,987 a 420,729 Equity Residential 47,205 b,c 1,848,076 Federated Investors, Cl. B 15,291 b 403,377 Fifth Third Bancorp 136,674 1,857,400 First Horizon National 39,140 a 549,913 Franklin Resources 25,385 2,815,196 Genworth Financial, Cl. A 75,122 a 1,377,737 Goldman Sachs Group 88,495 15,099,902 Hartford Financial Services Group 71,524 2,032,712 HCP 47,228 b,c 1,558,524 Health Care REIT 20,416 b,c 923,416 Host Hotels & Resorts 106,537 b,c 1,560,767 Hudson City Bancorp 79,512 1,125,890 Huntington Bancshares 119,170 b 639,943 IntercontinentalExchange 12,354 a 1,385,872 Invesco 71,645 1,569,742 Janus Capital Group 27,601 b 394,418 JPMorgan Chase & Co. 668,615 29,920,521 KeyCorp 147,993 b 1,146,946 Kimco Realty 63,879 b,c 999,068 Legg Mason 24,574 b 704,537 Leucadia National 30,742 a 762,709 Lincoln National 51,389 1,577,642 Loews 59,833 2,230,574 M & T Bank 13,423 b 1,065,518 Marsh & McLennan 89,360 2,182,171 Marshall & Ilsley 87,198 701,944 MetLife 137,953 5,978,883 Moody's 33,131 b 985,647 Morgan Stanley 235,054 6,884,732 Nasdaq OMX Group 23,606 a 498,559 Northern Trust 40,914 2,260,908 NYSE Euronext 43,906 1,300,057 People's United Financial 60,512 946,408 Plum Creek Timber 28,252 b,c 1,099,285 PNC Financial Services Group 86,887 b 5,187,154 Principal Financial Group 54,288 1,585,752 Progressive 114,916 2,193,746 ProLogis 73,125 b,c 965,250 Prudential Financial 78,599 4,755,240 Public Storage 22,867 c 2,103,535 Regions Financial 190,748 b 1,497,372 Simon Property Group 48,083 c 4,034,164 SLM 81,496 a 1,020,330 State Street 83,973 3,790,541 SunTrust Banks 84,158 b 2,254,593 T. Rowe Price Group 43,367 2,382,149 Torchmark 13,851 b 741,167 Travelers 86,750 4,679,295 U.S. Bancorp 322,218 8,339,002 Unum Group 55,938 1,385,584 Ventas 26,418 b,c 1,254,327 Vornado Realty Trust 26,511 b,c 2,006,883 Wells Fargo & Co. 871,442 27,119,275 XL Capital, Cl. A 53,898 1,018,672 Zions Bancorporation 19,809 b 432,232 Health Care12.1% Abbott Laboratories 260,609 13,728,882 Aetna 73,947 2,596,279 Allergan 52,163 3,407,287 AmerisourceBergen 48,600 1,405,512 Amgen 165,152 a 9,869,483 Baxter International 101,573 5,911,549 Becton Dickinson & Co. 39,968 3,146,681 Biogen Idec 45,567 a 2,613,723 Boston Scientific 255,622 a 1,845,591 Bristol-Myers Squibb 288,758 7,709,839 C.R. Bard 16,492 1,428,537 Cardinal Health 60,831 2,191,741 CareFusion 29,903 a 790,336 Celgene 77,875 a 4,825,135 Cephalon 12,859 a,b 871,583 CIGNA 46,055 1,684,692 Coventry Health Care 25,817 a,b 638,196 DaVita 17,262 a 1,094,411 Dentsply International 25,902 902,685 Eli Lilly & Co. 170,363 6,170,548 Express Scripts 46,671 a 4,749,241 Forest Laboratories 51,006 a 1,599,548 Genzyme 44,752 a 2,319,496 Gilead Sciences 151,665 a 6,897,724 Hospira 27,781 a 1,573,794 Humana 28,647 a 1,339,820 Intuitive Surgical 6,439 a 2,241,609 Johnson & Johnson 463,370 30,211,724 King Pharmaceuticals 42,951 a 505,104 Laboratory Corp. of America Holdings 17,939 a,b 1,358,162 Life Technologies 30,028 a 1,569,564 McKesson 45,121 2,965,352 Medco Health Solutions 78,241 a 5,051,239 Medtronic 186,484 8,397,374 Merck & Co. 523,976 19,570,504 Millipore 9,576 a 1,011,226 Mylan 53,114 a,b 1,206,219 Patterson 15,918 b 494,254 PerkinElmer 20,936 500,370 Pfizer 1,359,637 23,317,775 Quest Diagnostics 25,351 b 1,477,710 St. Jude Medical 54,871 a 2,252,455 Stryker 48,168 b 2,756,173 Tenet Healthcare 72,212 a 413,053 Thermo Fisher Scientific 69,238 a 3,561,603 UnitedHealth Group 195,785 6,396,296 Varian Medical Systems 20,908 a,b 1,156,840 Waters 16,082 a 1,086,178 Watson Pharmaceuticals 18,223 a,b 761,175 WellPoint 74,868 a 4,820,002 Zimmer Holdings 36,294 a 2,148,605 Industrial10.4% 3M 118,677 9,917,837 Avery Dennison 18,491 673,257 Boeing 127,187 b 9,235,048 C.H. Robinson Worldwide 28,489 b 1,591,111 Caterpillar 104,938 b 6,595,353 Cintas 23,099 b 648,851 CSX 66,482 3,383,934 Cummins 34,125 2,114,044 Danaher 43,854 b 3,504,373 Deere & Co. 71,753 4,266,433 Dover 31,422 1,468,978 Dun & Bradstreet 8,786 653,854 Eaton 28,009 2,122,242 Emerson Electric 126,720 6,379,085 Equifax 22,460 b 804,068 Expeditors International of Washington 35,820 1,322,474 Fastenal 22,520 b 1,080,735 FedEx 53,027 4,952,722 First Solar 8,242 a,b 1,010,881 Flowserve 9,417 1,038,413 Fluor 30,197 1,404,462 General Dynamics 65,386 5,047,799 General Electric 1,793,902 32,649,016 Goodrich 20,915 1,474,926 Honeywell International 128,806 5,831,048 Illinois Tool Works 65,310 3,093,082 Iron Mountain 31,445 b 861,593 ITT 30,813 1,651,885 Jacobs Engineering Group 21,322 a,b 963,541 L-3 Communications Holdings 19,607 1,796,589 Lockheed Martin 53,132 4,421,645 Masco 62,815 974,889 Norfolk Southern 62,340 3,484,183 Northrop Grumman 51,068 3,348,529 Paccar 61,571 b 2,668,487 Pall 19,749 799,637 Parker Hannifin 27,125 1,756,073 Pitney Bowes 36,289 b 887,266 Precision Castparts 23,765 3,011,263 Quanta Services 33,975 a 650,961 R.R. Donnelley & Sons 34,471 735,956 Raytheon 64,616 3,690,866 Republic Services 54,493 1,581,387 Robert Half International 25,519 b 776,543 Rockwell Automation 23,925 1,348,413 Rockwell Collins 26,636 1,667,147 Roper Industries 15,347 b 887,670 Ryder System 9,817 b 380,507 Snap-On 9,977 432,403 Southwest Airlines 127,953 b 1,691,539 Stericycle 14,220 a 774,990 Textron 43,100 b 915,013 Union Pacific 85,007 6,231,013 United Parcel Service, Cl. B 167,294 10,775,407 United Technologies 158,000 11,630,380 W.W. Grainger 10,537 b 1,139,260 Waste Management 81,740 b 2,814,308 Information Technology18.7% Adobe Systems 89,059 a 3,150,017 Advanced Micro Devices 97,297 a,b 901,943 Agilent Technologies 58,209 a 2,001,807 Akamai Technologies 29,420 a,b 924,082 Altera 49,577 1,205,217 Amphenol, Cl. A 28,910 1,219,713 Analog Devices 49,231 1,418,837 Apple 152,613 a 35,853,372 Applied Materials 226,256 3,049,931 Autodesk 39,163 a 1,152,175 Automatic Data Processing 85,202 3,788,933 BMC Software 31,051 a 1,179,938 Broadcom, Cl. A 73,108 2,425,723 CA 66,873 1,569,509 Cisco Systems 964,194 a 25,097,970 Citrix Systems 30,870 a,b 1,465,399 Cognizant Technology Solutions, Cl. A 49,692 a 2,533,298 Computer Sciences 25,708 a 1,400,829 Compuware 39,112 a 328,541 Corning 263,935 5,334,126 Dell 292,252 a,b 4,386,702 eBay 190,645 a,b 5,137,883 Electronic Arts 55,518 a 1,035,966 EMC 343,491 a 6,196,578 Fidelity National Information Services 53,952 1,264,635 Fiserv 26,071 a 1,323,364 FLIR Systems 24,017 a 677,279 Google, Cl. A 40,624 a 23,034,214 Harris 22,039 1,046,632 Hewlett-Packard 396,474 21,072,593 Intel 931,101 20,726,308 International Business Machines 218,820 28,063,665 Intuit 53,479 a 1,836,469 Jabil Circuit 31,967 517,546 JDS Uniphase 37,260 a 466,868 Juniper Networks 88,847 a,b 2,725,826 KLA-Tencor 28,767 889,476 Lexmark International, Cl. A 13,851 a 499,744 Linear Technology 38,642 b 1,092,796 LSI 112,159 a 686,413 MasterCard, Cl. A 16,061 b 4,079,494 McAfee 26,651 a 1,069,505 MEMC Electronic Materials 39,460 a,b 604,922 Microchip Technology 30,984 b 872,509 Micron Technology 143,337 a,b 1,489,271 Microsoft 1,285,438 37,624,770 Molex 22,654 b 472,562 Monster Worldwide 21,625 a,b 359,191 Motorola 389,473 a 2,734,100 National Semiconductor 33,682 b 486,705 NetApp 56,987 a 1,855,497 Novell 60,217 a 360,700 Novellus Systems 17,349 a 433,725 NVIDIA 92,537 a,b 1,608,293 Oracle 658,820 16,925,086 Paychex 54,335 b 1,668,085 QLogic 19,533 a,b 396,520 QUALCOMM 281,368 11,814,642 Red Hat 31,695 a 927,713 SAIC 48,916 a 865,813 Salesforce.com 18,134 a,b 1,350,076 SanDisk 39,240 a,b 1,358,881 Symantec 138,043 a 2,335,688 Tellabs 69,443 525,684 Teradata 28,879 a 834,314 Teradyne 29,383 a,b 328,208 Texas Instruments 209,178 5,118,586 Total System Services 34,497 540,223 VeriSign 31,027 a,b 807,012 Visa, Cl. A 73,474 b 6,688,338 Western Digital 38,005 a 1,481,815 Western Union 116,676 1,978,825 Xerox 230,559 2,247,950 Xilinx 46,708 1,191,054 Yahoo! 202,479 a 3,346,978 Materials3.5% Air Products & Chemicals 35,621 2,634,173 Airgas 14,283 908,684 AK Steel Holding 19,667 449,588 Alcoa 166,305 2,368,183 Allegheny Technologies 16,568 b 894,506 Ball 15,815 844,205 Bemis 17,237 495,047 CF Industries Holdings 8,408 766,641 Cliffs Natural Resources 20,924 1,484,558 Dow Chemical 192,698 5,698,080 E.I. du Pont de Nemours & Co. 152,263 5,670,274 Eastman Chemical 12,182 775,750 Ecolab 39,378 1,730,663 FMC 12,160 736,166 Freeport-McMoRan Copper & Gold 72,269 6,037,352 International Flavors & Fragrances 13,710 653,556 International Paper 73,018 1,796,973 MeadWestvaco 29,763 760,445 Monsanto 91,843 6,559,427 Newmont Mining 83,172 4,235,950 Nucor 53,344 b 2,420,751 Owens-Illinois 29,123 a 1,035,031 Pactiv 22,838 a 575,061 PPG Industries 28,590 1,869,786 Praxair 52,094 4,323,802 Sealed Air 27,547 580,691 Sigma-Aldrich 20,548 b 1,102,606 Titanium Metals 14,875 a,b 246,776 United States Steel 24,837 b 1,577,646 Vulcan Materials 21,182 b 1,000,638 Weyerhaeuser 35,656 1,614,147 Telecommunication Services2.8% American Tower, Cl. A 66,861 a 2,848,947 AT & T 994,296 25,692,609 CenturyTel 50,294 b 1,783,425 Frontier Communications 55,262 b 411,149 Metropcs Communications 44,240 a,b 313,219 Qwest Communications International 250,527 b 1,307,751 Sprint Nextel 497,328 a 1,889,846 Verizon Communications 478,635 14,847,258 Windstream 76,754 835,851 Utilities3.4% AES 112,848 a 1,241,328 Allegheny Energy 29,460 677,580 Ameren 36,456 950,772 American Electric Power 80,501 2,751,524 CenterPoint Energy 59,216 850,342 CMS Energy 39,273 b 607,161 Consolidated Edison 47,664 b 2,122,955 Constellation Energy Group 33,885 1,189,702 Dominion Resources 101,015 4,152,727 DTE Energy 28,431 b 1,268,023 Duke Energy 220,034 3,590,955 Edison International 55,155 1,884,646 Entergy 31,889 2,594,170 EQT 22,824 935,784 Exelon 111,093 4,866,984 FirstEnergy 51,665 2,019,585 FPL Group 69,842 3,375,464 Integrys Energy 13,342 b 632,144 Nicor 7,852 b 329,156 NiSource 47,883 b 756,551 Northeast Utilities 30,134 b 832,904 NRG Energy 43,207 a 903,026 ONEOK 17,573 b 802,207 Pepco Holdings 37,615 b 645,097 PG & E 62,844 b 2,665,842 Pinnacle West Capital 17,569 662,878 PPL 63,762 1,766,845 Progress Energy 47,153 1,855,942 Public Service Enterprise Group 85,802 2,532,875 Questar 30,209 1,305,029 SCANA 18,478 694,588 Sempra Energy 41,550 2,073,345 Southern 135,336 4,487,742 TECO Energy 37,092 b 589,392 Wisconsin Energy 20,419 1,008,903 Xcel Energy 77,665 1,646,498 Total Common Stocks (cost $1,335,179,746) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.15%, 6/10/10 (cost $1,354,606) 1,355,000 d Other Investment.7% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $12,686,000) 12,686,000 e Investment of Cash Collateral for Securities Loaned8.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $160,227,774) 160,227,774 e Total Investments (cost $1,509,448,126) 108.9% Liabilities, Less Cash and Receivables (8.9%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At March 31, 2010, the total market value of the fund's securities on loan is $163,843,133 and the total market value of the collateral held by the fund is $168,836,193, consisting of cash collateral of $160,227,774 and U.S. Government and Agency securities valued at $8,608,419. c Investment in real estate investment trust. d Held by a broker as collateral for open financial futures positions. e Investment in affiliated money market mutual fund. At March 31, 2010, the aggregate cost of investment securities for income tax purposes was $1,509,448,126. Net unrealized appreciation on investments was $442,883,173 of which $653,144,800 related to appreciated investment securities and $210,261,627 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES March 31, 2010 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 3/31/2010 ($) Financial Futures Long Standard & Poor's 500 E-Mini 280 16,312,800 June 2010 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of March 31, 2010 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,778,062,873 - - U.S. Treasury - 1,354,652 - Mutual Funds 172,913,774 - - Other Financial Instruments:++ Futures 335,592 - - + See Statement of Investments for industry classification. ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity risk, as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Index Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: May 24, 2010 By: /s/ James Windels James Windels Treasurer Date: May 24, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
